
	

113 HRES 526 IH: Recognizing the important work of the Meals On Wheels Association of America and its member programs throughout the country in addressing senior hunger and improving the quality of life for millions of our nation’s seniors each year.
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 526
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Loebsack (for himself, Ms. Shea-Porter, Mr. Nadler, Ms. Clarke of New York, Ms. Norton, Mr. Vela, Mr. Joyce, Ms. DeLauro, Ms. Jackson Lee, Mr. Pocan, Mr. Rahall, Mr. Conyers, Mr. McGovern, Ms. Brown of Florida, Mr. Enyart, Ms. Schakowsky, Ms. McCollum, Mr. Johnson of Georgia, Mr. Michaud, Mr. Deutch, Mr. Rangel, Mr. Cárdenas, Mrs. Negrete McLeod, Ms. Bonamici, Mr. Rodney Davis of Illinois, Ms. Lee of California, Mr. Pascrell, Mr. Van Hollen, Mr. Cleaver, Mr. Reed, Mr. Latta, Mr. Wolf, and Mr. Shimkus) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the important work of the Meals On Wheels Association of America and its member
			 programs throughout the country in addressing senior hunger and improving
			 the quality of life for millions of our nation’s seniors each year.
	
	
		Whereas the Meals On Wheels Association of America is the oldest and largest organization in the
			 United States representing senior nutrition programs that provide
			 nutritious meals to people in need;
		Whereas thousands of local, community-based Meals on Wheels programs provide a vital lifeline to
			 millions of men and women in cities, suburban areas, and rural communities
			 across America who are elderly, homebound, disabled, frail, or otherwise
			 vulnerable and at risk;
		Whereas Meals on Wheels programs provide nutritious meals and social contact to individuals who
			 suffer from long-term chronic conditions, as well as those who may just
			 need short-term assistance;
		Whereas good nutrition is essential to good health and the meals provided by senior nutrition
			 programs protect and contribute to the overall health and well-being of
			 America's seniors;
		Whereas Meals on Wheels programs are proven and effective public-private partnerships saving
			 significant taxpayer dollars in avoided hospital, health care and
			 long-term care costs;
		Whereas Meals on Wheels programs serve this country's over 60 population, which is rapidly growing
			 and projected to increase dramatically each year over the next several
			 decades;
		Whereas the demand and need for the services Meals on Wheels programs provide will continue to
			 increase at an astounding pace;
		Whereas Meals on Wheels programs are needed to free vulnerable seniors of hunger and social
			 isolation;
		Whereas each March, chosen because it was during this month that the law that included senior
			 nutrition programs in the Older Americans Act of 1965 was enacted, Meals
			 on Wheels programs across the country conduct local, community-based March for Meals fundraising and awareness campaigns to further support their services; and
		Whereas Meals on Wheels programs across the country have recruited more than 2,000 Members of
			 Congress, mayors, governors, local celebrities and community leaders as
			 champions to help raise awareness for senior hunger and participate in March for Meals activities: Now, therefore, be it
	
		That the House of Representatives—
			(1)recognizes the important work of the Meals On Wheels Association of America and its member programs
			 throughout the country in addressing senior hunger and improving the
			 quality of life for millions of our nation's seniors each year;
			(2)recognizes the important role the Meals On Wheels Association of America and its member programs
			 throughout the country's March for Meals campaigns play in increasing
			 awareness of the need for senior nutrition programs and in raising
			 non-Federal funds and soliciting volunteers to support and assist these
			 programs in accomplishing their important missions;
			(3)honors the Meals On Wheels Association of America and senior nutrition programs around the country
			 for their continuing hard work and dedication on behalf of our nation's
			 seniors; and
			(4)encourages Members of Congress to support their local senior nutrition programs by participating in
			 their annual local March For Meals events and delivering meals to
			 homebound seniors in a community within their district or State throughout
			 the year.
			
